Citation Nr: 1819761	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected lumbar spine disability, for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 40 percent for a service-connected lumbar spine disability, for purposes of accrued benefits.

3.  Entitlement to a rating in excess of 10 percent for service-connected residuals from a stab wound, for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss, for purposes of accrued benefits.



REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1965 to December 1968.  He died in February 2011.  The appellant is the Veteran's widow.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and an October 2011 rating decision by the Philadelphia VA Regional Office and Insurance Center in Philadelphia, Pennsylvania.

In February 2011, the appellant requested a hearing before a Veterans Law Judge.  A review of the file indicates that the appellant submitted a request to withdraw the hearing in August 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In September 2017, the Board remanded the appellant's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

FINDINGS OF FACT

1.  A chronic left hip disability was not shown in service, left hip arthritis was not manifest within one year following discharge, the evidence fails to establish that the Veteran's left hip disorder was due to his active service or was due to or aggravated by his service lumbar spine disability.

2.  Ankylosis of the spine was not shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period were not shown.

3.  The Veteran's residuals from a stab wound were not shown to be moderately severe resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; was not found to be deep and nonlinear; and did not result in any limitation of function.

4.  Audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII resulted in a 10 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

3.  The criteria for a rating in excess of 10 percent for residuals from a stab wound have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 4.118, Diagnostic Codes 7301, 7805 (2017).

4.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted. 

Several medical opinions have been obtained in conjunction with the appellant's claim and neither the appellant, or her representative, has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  VA and service treatment records have been obtained.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she ultimately declined. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for a left hip disorder in October 2007, which was denied by an October 2008 rating decision.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses for his left hip.  He denied having arthritis and had a normal examination of his lower extremities at his separation physical in November 1968.

Records after his separation from service do not show that the Veteran was treated for any left hip problems or diagnosed with any left hip arthritis within one year of separation from service, and it is not contended otherwise.

The Veteran did not assert direct service connection for his left hip, but instead asserted that he had a right hip disorder as a result of his service connected lumbar spine disability.

The first evidence of a left hip disorder appeared in November 2007, almost four decades after his separation from service, when a left hip x-ray showed osteoarthritic deformity.

In October 2008, the Veteran was afforded a VA examination.  He asserted his belief that his left hip disorder was due to his lumbar spine disability, and denied having required any treatment for his left hip disorder during his active service.  He did assert his left hip had been bothering him for years with no known injury.  The examiner opined that the Veteran's left hip disorder was more likely than not due to other factors and not due to his lumbar spine disability.

In March 2016, a VA examiner reviewed the Veteran's claims file.  The examiner reported that based on the medical evidence, the Veteran's left hip disorder was not aggravated by his service connected lumbar spine disability.  The examiner reported that the contention that arthritis of the spine caused a person to favor or "unload," and therefore, caused hip arthritis was often cited, but it was biomechanically incorrect.  The examiner explained that such a theory had been disproven in the orthopedic and occupational medicine literature.  The examiner reported that arthritis formation would require increased speed and increased sheer forces across the joint, a situation only seen in the paralytic or waddling gait abnormality.  The examiner reported that the Veteran did not have this, and the Veteran referred to the inability to walk long distances due to his back, which was the opposite of the needed mechanism to influence the development of hip arthritis.  The examiner concluded that the Veteran's hip arthritis was the result of chronic wear and tear and aging.  In a December 2017 addendum opinion, the examiner reaffirmed his belief that the Veteran's left hip disorder was due to chronic wear and tear and aging.  The examiner reported that the Veteran's left hip disorder was not due to his active service.  The examiner reported that the Veteran's left hip disorder was not aggravated.

Regarding direct service connection, the record does not show that the Veteran was diagnosed with left hip arthritis within one year of separation from service.  As such, the record contains no diagnosis of a left hip disorder either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.

The Veteran reported that he was not treated for any left hip disorder during his active service and instead claimed his left hip was secondary to his lumbar spine disability.  VA still obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The March 2016 VA examiner opined that the Veteran's left hip disorder was not due to his active service.  The October 2008 VA examiner opined that the Veteran's left hip disorder was more likely than not due to other factors and not due to his lumbar spine disability.  The March 2016 VA examiner reported that the Veteran's left hip disorder was not aggravated beyond its natural progression.

Regarding direct service connection, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  Thus, the evidence fails to establish service connection for the Veteran's left hip disorder as the evidence does not establish his left hips disorder was due to his active service.

Regarding secondary service connection, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's left hip disorder was not caused or aggravated by his service-connected lumbar spine disability.

Neither the Veteran nor the appellant submitted any competent evidence supporting the assertion that the Veteran's left hip disorder was due to or the result of his service-connected lumbar spine disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions, which considered the elements required to establish service connection on a secondary basis.

Consideration has been given to the Veteran's assertion that his left hip disorder was due to his service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a hip disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hip disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his left hip disorder, such as pain, he was not shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hip disorders or lumbar spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As described, the criteria for service connection have not been met for a left hip disorder.  That is, the evidence does not show that a chronic left hip disorder was diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic left hip disorder existed continuously since service, and the weight of the evidence is against a finding that a left hip disorder was due to or aggravated by the Veteran's service-connected lumbar spine disability.  As such, the criteria for service connection for a left hip disorder have not been met, and the appellant's claim is denied.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Lumbar Spine Disability

The Veteran filed his increased rating claim for lumbar spine disability in October 2007, which was denied by an October 2008 rating decision.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran experienced any IVDS having a total duration of at least six weeks during a 12 month period.  The January 2008 and July 2010 VA examiners indicated that the Veteran's lumbar spine disability had not resulted in incapacitating episodes.  As such, there is no evidence showing that the Veteran had been prescribed any bed rest having a total duration of at least six weeks during a 12 month period, equivalent to a 60 percent rating, to treat his lumbar spine disability. 

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's treatment records do not reveal any finding of spinal ankylosis.
	
In January 2008, the Veteran was afforded a VA examination.  The examiner reported there was no ankylosis of the spine.

In July 2010, the Veteran was afforded a VA examination.  The examiner indicated there was no ankylosis of the spine.

The Veteran was granted a 40 percent rating based on the reduced range of motion in his lumbar spine, which is the highest rating available for limitation of range of motion.  The only available ratings in excess of 40 percent ratings require are 50 percent, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which require ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis in the Veteran's spine, and no argument has been advanced to the contrary.  As such, an orthopedic rating in excess of 40 percent is not warranted.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran was in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 40 percent for a lumbar spine disability is not warranted.  As such, the claim is denied.



Residuals from a Stab Wound

The Veteran filed his increased rating claim for residuals from a stab wound in October 2007, which was denied by an October 2008 rating decision.

The Veteran's residuals from a stab wound was rated at 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7301, for adhesions of peritoneum.

Under Diagnostic Code 7301, a 10 percent rating is assigned for moderate adhesions that result in pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions that result in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is assigned for severe adhesions that result in definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Id.

The Veteran's residuals from a stab wound could also be evaluated under the criteria for scars.  Under 38 C.F.R. § 4.118 Diagnostic Code 7805, other scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, or evaluated any disabling effects not considered under an appropriate diagnostic code.

Alternatively, a rating may be assigned under several other Diagnostic Codes.  For scars that do not affect the head, face or neck, a 10 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 6 square inches (39 sq. cm.), a 20 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 12 square inches (77 sq. cm.), a 30 percent rating may be assigned if a scar is dep and nonlinear and covers an area of at least 72 square inches (465 sq. cm.), and a 40 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 144 square inches (929 sq. cm.) (a deep scar is one associated with underlying soft tissue damage) (38 C.F.R. § 4.118, Diagnostic Code 7801); 2) superficial (meaning that it is not associated with underlying soft tissue damage) and nonlinear and covers an area of at least 144 square inches (929 sq. cm), (38 C.F.R. § 4.118, Diagnostic Code 7802); or 3) a 10 percent rating may be assigned for one or two scars that are unstable or painful, a 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 30 percent rating may be assigned for five or more scars that are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar) (38 C.F.R. § 4.118, Diagnostic Code 7804).

The Veteran's treatment records do not show that he had symptoms consistent with a rating in excess of 10 percent.  His residuals from a stab wound did not result in moderately severe adhesions that resulted in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  In addition, his medical treatment do not show that his residuals from a stab wound resulted in scars that were deep, unstable, or painful.

The Veteran was afforded a VA examination in July 2010.  The examiner reviewed medical records, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that there was no pain in the scar.  The examiner reported that the Veteran had four scars.  The examiner reported that the Veteran's scars were not painful, there were no signs of skin breakdown, the scars were superficial, and there were no other disabling effects observed. 

Thus, the record does not show that the Veteran experienced moderately severe adhesions that resulted in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  In addition, the record does not show that the Veteran's scars were deep, unstable, painful, or result in any other disabling effects.  As such, the Veteran is not entitled to a rating in excess of 10 percent and the appellant's claim is denied.
Bilateral Hearing Loss

The Veteran filed his increased rating claim for bilateral hearing loss in January 2009, which was denied by August 2009 and March 2010 rating decisions.

The Veteran's bilateral hearing loss was rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The Veteran underwent a VA audiological examination in March 2009.  The results of audiometric testing showed a pure tone threshold average of 61 Hz with a speech discrimination score (Maryland CNC) of 88 percent in the left ear and a pure tone threshold average of 55 Hz with a Maryland CNC of 80 percent in the right ear.

The Veteran underwent a second VA audiological examination in July 2010.  The results of audiometric testing showed a pure tone threshold average of 71 Hz with a Maryland CNC of 96 percent in the left ear and a pure tone threshold average of 60 Hz with a Maryland CNC of 88 percent in the right ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Here, the Veteran's average decibel loss and speech recognition score at the March 2009 VA audiological examination equates, using Table VI, to a Level III in the left ear and to a Level IV in the right ear.  When these results are combined on Table VII, the results from the March 2009 VA audiological examination resulted in a 10 percent rating.

The Veteran's average decibel loss and speech recognition score at the July 2010 VA audiological examination equates, using Table VI, to a Level II in the left ear and to a Level III in the right ear.  When these results are combined on Table VII, the results from the July 2010 VA audiological examination resulted in a noncompensable rating.  However, the Board will not disturb the 10 percent rating.

Additionally, Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear at either VA examination.  Moreover, there was no indication by the VA audiologists that the speech recognition scores were not appropriate.

As described, a schedular rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that he was entitled to a higher rating.  However, the ratings that are assigned are derived from clinical testing designed to provide precise indications of the Veteran's hearing acuity.  As such, his statements alone are insufficient to establish a rating in excess of 10 percent.  Accordingly, a schedular rating in excess of 10 percent for bilateral hearing loss is denied.


ORDER

Service connection for a left hip disorder, for purposes of accrued benefits, is denied.

A rating in excess of 40 percent for a lumbar spine disability, for purposes of accrued benefits, is denied.

A rating in excess of 10 percent for residuals from a stab wound, for purposes of accrued benefits, is denied.

A rating in excess of 10 percent for bilateral haring loss, for purposes of accrued benefits, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


